820 F.2d 662
Gregory Lee ALEXANDERv.Charles CURTIS, et al.
No. 86-2004.
United States Court of Appeals,Fourth Circuit.
June 8, 1987.

1
Prior report:  808 F.2d 337.

ORDER

2
Upon a request for a poll of the court on the petition for rehearing en banc, Judge Murnaghan voted for rehearing en banc, all the other active judges voted against it.


3
It is accordingly ADJUDGED and ORDERED that the petition for rehearing en banc shall be, and it hereby is, denied.


4
The panel has considered the petition for rehearing and is of opinion it is without merit.


5
It is accordingly ADJUDGED and ORDERED that the petition for rehearing shall be, and it hereby is, denied.  Judge Winter dissents from denial of rehearing by the panel.  He would rehear the case and grant a new trial for the reasons expressed in his dissenting opinion.


6
With the concurrence of Judge Russell.